Citation Nr: 1647486	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  13-14 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for bipolar disorder to include adjustment disorder (previously evaluated as adjustment disorder with mixed mood); rated 30 percent disabling prior to July 7, 2011, and 70 percent since July 7, 2011.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 



INTRODUCTION

The Veteran served on active duty in the US Air Force from February 2002 to January 2004. 

This case is before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a rating action of June 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which increased the rating for bipolar disorder to include adjustment disorder (previously evaluated as adjustment disorder with mixed mood) from 10 to 30 percent disabling, effective April 14, 2011.

In a May 2014, rating decision the RO increased the rating for the psychiatric disability to 70 percent, effective July 7, 2011; except for period December 12, 2012 to January 31, 2013, when a temporary total rating based on hospitalization was assigned.

In October 2014, the RO granted a total rating for compensation based on individual unemployability (TDIU) effective September 18, 2012; which was found to be the day after the last day the Veteran worked.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's most recent examination was in June 2012.  Since that time, the Veteran has undergone additional inpatient treatment for her service-connected psychiatric disorder.  Most recently, she obtained treatment at New River Valley Community Services and the Lewis Gale Pavilion of the Lewis Gale Medical Center.  Following her most recent treatment and discharge, the Veteran's accredited representative, in a statement to the VA dated August 2016, has argued that the Veteran should be afforded a new VA examination based on the evidence of worsening.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a claimant is entitled to a new examination when there is evidence the disability has increased in severity).

Therefore, the case is remanded to the AOJ for the following:

1.  Obtain records of all VA mental health treatment since September 2014; and any other treatment records sufficiently identified by the Veteran or parties acting on her behalf.

2.  After available records have been obtained, arrange for the Veteran to undergo a VA psychiatric examination.  The examiner should review the record.

The examiner should provide an opinion as to whether the Veteran demonstrated deficiencies in most of the areas of work, school, family relationships, judgement, thinking and mood prior to July 7, 2011.  

3.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case (SSOC).  Then return the case to the Board, if in order.  

The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2016) failure to cooperate by attending the requested VA examination may result in denial of the claim.  38 C.F.R. § 3.655 (2016).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




